Case 2:19-cv-08854-ODW-JPR Document 43 Filed 07/13/20 Page 1 of 3 Page ID #:836



    1
    2
    3
    4
    5
    6
    7
    8                                             JS-6
    9
   10                              UNITED STATES DISTRICT COURT
   11                             CENTRAL DISTRICT OF CALIFORNIA
   12
   13 PLAINTIFFS IN PRO PER                        CASE NO.: 2:19-cv-08854-ODW(JPRx)
      ERROL AND TABATHA LOCKE,
   14                                              [Assigned to the Hon. Otis D. Wright, II]
               Plaintiff,
   15                                              JUDGMENT OF DISMISSAL
          v.
   16
      WELLS FARGO BANK, N.A. AND
   17 AMERICA’S SERVICING
      COMPANY (A DIVISION OF
   18 WELLS FARGO BANK),
   19          Defendants.
   20
   21
   22             On June 30, 2020 the Court entered an Order granting Defendant Wells
   23 Fargo Bank, N.A.’s motion under Fed. R. Civ. P. 12(b)(6) to dismiss plaintiffs’
   24 first amended complaint in its entirety, with prejudice. Dkt. 41.
   25             ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND
   26 DECREED:
   27             1.        Judgment is entered in favor of defendant WELLS FARGO BANK,
   28 N.A., (erroneously sued as “AMERICA’S SERVICING COMPANY A DIVISION

        94000/FR1796/02504282-1                                     CASE NO. 5:20-CV-00840-JGB-SP
                                                    1         [PROPOSED] JUDGMENT OF DISMISSAL
Case 2:19-cv-08854-ODW-JPR Document 43 Filed 07/13/20 Page 2 of 3 Page ID #:837



    1 OF WELLS FARGO BANK”), and against plaintiffs Errol Locke and Tabatha
    2 Locke; and
    3             2.        Plaintiffs Errol Locke and Tabatha Locke will recover nothing in this
    4 action from the defendants.
    5
    6
    7 DATED: July 13, 2020
                                                     HON. OTIS D. WRIGHT, II
    8                                                UNITED STATES DISTRICT JUDGE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        94000/FR1796/02504282-1                                         CASE NO. 5:20-CV-00840-JGB-SP
                                                       2          [PROPOSED] JUDGMENT OF DISMISSAL
Case 2:19-cv-08854-ODW-JPR Document 43 Filed 07/13/20 Page 3 of 3 Page ID #:838



    1                                  CERTIFICATE OF SERVICE
    2        I, the undersigned, declare that I am over the age of 18 and am not a party to
      this action. I am employed in the City of Pasadena, California; my business
    3
      address is Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP, 301 North
    4 Lake Avenue, Suite 1100, Pasadena, California 91101-4158.
    5
                 On the date below, I served a copy of the foregoing document entitled:
    6
                                  [PROPOSED] JUDGMENT OF DISMISSAL
    7
    8 on the interested parties in said case as follows:
    9
                         Served Electronically Via the Court’s CM/ECF System
   10
                                           Plaintiffs in Pro Per
   11
                                               Errol Locke
   12                                         Tabatha Locke
                                        6604 Springpark Avenue #4
   13                                  Los Angeles, California 90056
   14                                       Tel: (323) 440-0097
                                         tab.locke2015@gmail.com
   15
   16        I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct. I declare that I am employed in the
   17 office of a member of the Bar of this Court, at whose direction the service was
   18 made. This declaration is executed in Pasadena, California on July 9, 2020.
   19                  Carol Leach                                     /s/ Carol Leach
   20              (Type or Print Name)                            (Signature of Declarant)

   21
   22
   23
   24
   25
   26
   27
   28

        94000/FR1796/02504282-1
                                                                       CASE NO.: 5:20-CV-00840-JGB-SP
                                                                           CERTIFICATE OF SERVICE
